I concur in this judgment, but think the following instruction of the Judge on *Page 340 
the subject of arrest should appear in support of the judgment: "When a person is charged with a crime before a magistrate and he issues a warrant, commanding an officer of the law to arrest the person so charged and places the warrant in the hands of such officer, then it becomes the duty of the officer to make the arrest, to execute the warrant. He may use whatever means are necessary to effect the arrest; he may go at whatever ever time will best effect the execution of the warrant, and he may employ whatever force is necessary. He may call to his assistance whatever person or persons he may deem necessary for purposes of identification, or otherwise; the law clothes him with all authority that it is necessary for him to use. It clothes him with no more than that, however; he is required to and must exercise a sound discretion, such as a person of ordinary prudence and firmness would exercise. If he exceeds the limit to which it is necessary for him to go, then he becomes a transgressor, and the law does not follow him in his trespass on the rights of another. When an officer seeks to arrest a person and makes known his character as such officer, it then becomes the duty of such person to submit to arrest; if that person refuses to submit to arrest, then he resists and becomes a further violator of the law in resisting the arrest; he has no right to do that, it is his duty to submit to the arrest. When a person comes up to arrest another, whether he has a warrant or not, that person has the right to demand the cause of the arrest, and to demand a sight of the warrant, and it is the duty of the officer to show him. A person has the right to resist an unlawful arrest; the Court has held that unlawful arrest is assault, and the law gives him the right to resist an assault and employ whatever means may be necessary to free himself from the assault. A person has the right to demand the authority of an officer, but he has no right to resist him by force. If he does, he must then suffer the consequences."
This case is now in United States Supreme Court. *Page 341